Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                          Illinois Official Reports                         the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2021.04.07
                                                                            12:59:12 -05'00'



             Village of Franklin Park v. Sardo, 2020 IL App (1st) 191161



Appellate Court       THE VILLAGE OF FRANKLIN PARK, Plaintiff-Appellant, v.
Caption               CHRISTOPHER SARDO and THE BOARD OF TRUSTEES OF
                      THE FRANKLIN PARK POLICE PENSION FUND, Defendants-
                      Appellees.



District & No.        First District, First Division
                      No. 1-19-1161



Filed                 August 10, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 18-CH-7070; the
Review                Hon. Neil A. Cohen, Judge, presiding.



Judgment              Circuit court judgment and board decision affirmed.


Counsel on            John B. Murphey and Matthew D. Rose, of Rosenthal, Murphey,
Appeal                Coblentz & Donahue, of Chicago, for appellant.

                      Richard J. Reimer and Mark S. McQueary, of Reimer & Dobrovolny
                      PC, of Hinsdale, for appellee Board of Trustees of the Franklin Park
                      Police Pension Fund.

                      Thomas W. Duda, of Palatine, for other appellee.
     Panel                     JUSTICE HYMAN delivered the judgment of the court, with opinion.
                               Presiding Justice Griffin and Justice Walker concurred in the judgment
                               and opinion.


                                               OPINION

¶1        The Village of Franklin Park appeals from a circuit court order affirming a line-of-duty
      disability pension to police detective Christopher Sardo, who was diagnosed with post-
      traumatic stress disorder (PTSD). The Village argues (i) Sardo’s PTSD did not result entirely
      from a single act of duty and, (ii) because Sardo’s PTSD was preexisting, the Board of Trustees
      of the Franklin Park Police Pension Fund (Board) erred in awarding the pension.
¶2        We affirm the Board. Nothing in the Illinois Pension Code (Code) (40 ILCS 5/1-101 et seq.
      (2018)) requires an act of duty be the sole cause of an officer’s disability, and the Board may
      award a police officer a line-of-duty disability pension even if the officer had a preexisting
      mental condition.

¶3                                             Background
¶4        Christopher Sardo served in the United States Marine Corps from 1987 to 1991, including
      a tour of duty in Desert Storm. Besides physical danger, his service exposed him to several
      traumatic events, including fellow Marines being shot at and killed. After his discharge, Sardo
      experienced depression, flashbacks, and panic attacks.
¶5        Sardo became a Franklin Park police officer in January 1996. The Department of Veterans
      Affairs (VA) found Sardo had a military-related disability of 90%; 70% was due to PTSD, and
      the remainder was due to other medical issues. Sardo began receiving VA benefits for his
      disability in November 2000. In addition, Sardo began receiving outpatient medical treatment
      including counseling, anger management, and medication. Sardo was not hospitalized and
      continued working full time.
¶6        Sardo often attended traumatic events as a police officer. At the Board hearing, Sardo
      described a traumatic event involving a collision of two fire trucks. Sardo recalled seeing “one
      fireman stuck inside the fire truck underneath screaming and hollering *** there was another
      fireman lying on the ground, still breathing with his skull cracked open and his blood and
      brains all over the place.” Another traumatic event involved his seeing the aftermath of the
      shooting and death of a police officer. Nothing in the record indicates that these events or
      others before February 6, 2014, rendered Sardo unable to perform his job.
¶7        Sardo had an exemplary career with the Franklin Park Police Department. He began his
      career in 1996 as a patrol officer, was assigned to the tactical operations, serving for a time as
      commander of the tactical unit in 2008, and was promoted to detective in 2008 and assigned
      to the investigations unit. Sardo received numerous awards and commendations and had
      excellent performance reviews. Sardo’s performance was most recently evaluated on
      December 31, 2013, about five weeks before the train accident. The evaluation, which covered
      the period of July 1, 2013, through December 31, 2013, found that Sardo exceeded
      expectations in job knowledge, the quality of his written work, his attitude, responsibility, and



                                                  -2-
       initiative.

¶8                                             Train Accident
¶9          On February 6, 2014, Sardo responded to a Metra train accident in which a pedestrian died.
       When Sardo arrived, he saw “disintegrated body parts all over.” Sardo, as lead investigator,
       gathered evidence, interviewed witnesses, reviewed video of the accident, and notified next of
       kin. He showed the victim’s husband a photo of a dismembered body part that contained a
       distinctive tattoo. The husband recognized the tattoo as his wife’s, and Sardo informed him
       that his wife had been struck by a train and was deceased. Sardo said the husband was
       “screaming and screaming and I just—his screaming is something I’ll never forget in my life.
       He just kept screaming and running and not believing what he was told.”
¶ 10        After the train accident, Sardo again began outpatient treatment for depression and PTSD.
       Sardo became extremely depressed and experienced severe nightmares and daily panic attacks
       as well as thoughts of suicide. He said that since the train accident his “whole life ha[d] just
       been a living hell.” He said that incident put him over the edge and he had not recovered from
       it. Sardo stopped working on May 9, 2014. He applied for a line-of-duty pension on June 22,
       2015, asserting a disability due to “[r]epetitive work exposure to life threatening and gruesome
       situations, culminating in February 2014 when a female pedestrian was hit by a Metra train
       across from the police station.”

¶ 11                                 Independent Medical Evaluations
¶ 12       As required by statute, the Board assigned three physicians to perform independent medical
       psychiatric evaluations.
¶ 13       Dr. Robert Reff concluded that the 2014 train incident directly resulted in Sardo’s
       disability. Dr. Reff stated that Sardo had PTSD and major depressive disorder stemming from
       his service in the military but was functioning as a police officer at “a very high level.” Dr.
       Reff explained that Sardo’s preexisting PTSD influenced his reaction to the accident. “In
       processing the scene, reviewing the video surveillance tapes of the accident and speaking with
       the victim’s husband, his pre-existing PTSD symptoms were aggravated to the degree that he
       was no longer able to function as a police officer some three months later.”
¶ 14       Dr. Stevan Weine concluded Sardo’s trauma exposure included several events that were
       part of his police duties “such as suicides, sexual assaults, accidents, and shootings, which
       affected him cumulatively.” Dr. Weine concluded his “disability [was the] result of trauma
       exposure in the workplace, specifically the February 2014 Metra train accident.” Dr. Weine
       noted that the train accident was “best viewed as an aggravation of a pre-existing condition.”
¶ 15       Dr. Catherine Frank also concluded the train accident aggravated a preexisting condition.
       She stated that, “[t]he act of collecting and investigating body parts as related to the February
       6, 2014 pedestrian/Metra accident was the acute trigger that led to Officer Sardo’s exacerbation
       of pre-existing PTSD and major depression.”
¶ 16       In sum, the three physicians determined (i) Sardo had PTSD and Major Depressive
       Disorder from his service in the Marines but was able to serve as a police officer, (ii) the train
       accident led to Sardo’s trauma and triggered his preexisting PTSD, and (iii) Sardo was
       permanently disabled after the accident and would not be able to return to his position.



                                                   -3-
¶ 17                                         Board Decision
¶ 18       The Board’s final administrative decision held that Sardo met the criteria for a line-of-duty
       pension under section 3-114.1 of the Code (40 ILCS 5/3-114.1 (West 2018)). The Board
       concluded that, although the train accident was “not the predominant cause,” it was “an act of
       duty, as defined by the Code,” and “did contribute to Applicant’s disability.” The Village filed
       a complaint in the circuit court seeking administrative review of the Board’s decision. In a
       well-reasoned written decision, the circuit court confirmed the Board’s decision.

¶ 19                                              Analysis
¶ 20        The Village argues (i) an act of duty must be the sole cause of an officer’s disability and
       (ii) Sardo’s police work cumulatively aggravated his preexisting PTSD. The Village also
       argues that the caselaw supports treating mental and physical disabilities differently and,
       though an officer may receive a line-of-duty pension for aggravating a preexisting physical
       condition, he or she may not receive a line-of-duty pension for a mental disability when the
       mental condition preexisted.
¶ 21        Sardo responds that under section 3-114.1 of the Code (i) an act of duty need not be the
       sole cause of a police officer’s resulting mental disability and (ii) the Board may award a line-
       of-duty pension to an officer for a mental disability despite an officer’s preexisting mental
       condition.

¶ 22                                        Standard of Review
¶ 23       We review the Board’s decision and not the circuit court’s conclusion. Id. § 4-139. “The
       applicable standard of review, which determines the degree of deference given to the agency’s
       decision, depends upon whether the question presented is one of fact, one of law, or a mixed
       question of law and fact.” (Internal quotation marks omitted.) Village of Oak Park v. Village
       of Oak Park Firefighters Pension Board, 362 Ill. App. 3d 357, 365 (2005). We treat pure
       questions of law de novo, such as the proper interpretation of a statute or, as here, the Code.
       MacDonald v. Board of Trustees of the Park Ridge Police Pension Fund, 294 Ill. App. 3d 379,
       382 (1998); Village of Oak Park, 362 Ill. App. 3d at 365.
¶ 24       The manifest weight of the evidence standard applies to questions of fact, here, the Board’s
       findings. Hammond v. Firefighters Pension Fund of the City of Naperville, 369 Ill. App. 3d
       294, 307 (2006). Questions of fact arise where conflicting evidence exists as to material facts.
       To find an administrative agency decision against the manifest weight of the evidence, the
       opposite conclusion must be clearly evident. Robbins v. Board of Trustees of the Carbondale
       Police Pension Fund, 177 Ill. 2d 533, 538 (1997). The agency’s decision should be upheld
       when the record contains competent evidence. Id.
¶ 25       Finally, we examine mixed questions of law and fact under the intermediate, clearly
       erroneous standard. “A mixed question exists where the historical facts are admitted or
       established, the rule of law is undisputed, and the only issue is whether the facts satisfy the
       settled statutory standard.” (Internal quotation marks omitted.) Hammond, 369 Ill. App. 3d at
       307. The clearly erroneous standard dictates we defer to the agency’s decision unless we arrive
       at the “definite and firm conviction that a mistake has been committed.” (Internal quotation
       marks omitted.) Carrillo v. Park Ridge Firefighters’ Pension Fund, 2014 IL App (1st) 130656,



                                                   -4-
       ¶ 21; AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
       395 (2001).
¶ 26       We must decide under the Code if the Board can award a line-of-duty pension to a police
       officer for a mental disability, when the officer has a preexisting mental condition. This a
       question of law, so our review is de novo.

¶ 27                         Act of Duty Need Not Be Sole Cause of Disability
¶ 28       The Village argues that the act of duty, here the 2014 train accident, must be the sole cause
       of an officer’s disability to warrant a line-of-duty pension and that an officer’s preexisting
       mental condition due to the cumulative effects of being an officer precludes him or her from a
       line-of-duty pension. The plain language of the Code states otherwise. Under section 3-
       114.1(a) of the Code:
               “If a police officer as the result of sickness, accident or injury incurred in or resulting
               from the performance of an act of duty, if found to be physically or mentally disabled
               for service in the police department, so as to render necessary his or her suspension or
               retirement from the police service, the police officer shall be entitled to a disability
               retirement pension ***.” 40 ILCS 5/3-114.1(a) (West 2018).
¶ 29       The words “solely” or “entirely” do not appear in the Code. Nor does the Code define the
       degree to which the resulting disability must be caused by the act of duty.
¶ 30       The Village argues, however, that Prawdzik v. Board of Trustees of the Homer Township
       Fire Protection District Pension Fund, 2019 IL App (3d) 170024, ¶ 46, supports its contention
       that Sardo may receive a line-of-duty disability pension only when an act of duty entirely
       caused (rather than merely contributed to) the disability. The Village quotes from Prawdzik
       that the “stress alleged to be disabling [to a police officer] must result entirely from a specific,
       identifiable act of duty that is unique to police work and that involves a special risk not
       confronted by members of the general public.” (Emphasis omitted.) Id.
¶ 31       Prawdzik, however, involves a line-of-duty disability pension for a firefighter under section
       4-110 of the Code (40 ILCS 5/4-110 (West 2018)), not a police officer under section 5-114.1
       of the Code (id. § 5-114.1). Courts do not treat these sections similarly. Indeed, the court
       explained that “[t]hese divergent statutory definitions of ‘act of duty’ entail different standards
       for awarding ‘line of duty’ disability pensions to police officers as compared to firefighters.”
       Prawdzik, 2019 IL App (3d) 170024, ¶ 46. We do not rely on cases involving a line-of-duty
       disability pension for a firefighter as authority for determining a line-of-duty disability pension
       for a police officer. Thus, under the Code’s plain language, an officer may receive a line-of-
       duty pension even if the disability is not “solely” caused by an act of duty.

¶ 32                           Preexisting Mental vs. Physical Conditions
¶ 33       The Village concedes police officers with preexisting physical conditions may receive a
       line-of-duty pension for aggravating the condition while performing an act of duty. For
       instance, in Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 491 (2007),
       a police officer suffered an injury in the line-of-duty when attempting to assist the
       transportation of an arrestee. While walking the arrestee up a flight of stairs, the arrestee
       stumbled and began to fall. The police officer attempted to prevent the arrestee from falling



                                                    -5-
       and, in the process, became entangled with the arrestee, and both tumbled to the bottom. The
       officer sustained injuries to his right knee. Id.
¶ 34        That the officer had preexisting arthritis of his right knee was undisputed. And the officer’s
       knee injury originally occurred outside of the line of duty, like Sardo’s mental condition. Id. at
       500-02. The court accepted the preexisting condition as affording the officer a line-of-duty
       pension, noting that a disability pension may be based on the line-of-duty aggravation of a
       preexisting physical condition. Id. at 505. The court quoted Barber v. Board of Trustees of the
       Village of South Barrington Police Pension Fund, 256 Ill. App. 3d 814, 818 (1993), which
       held that nothing requires “ ‘the duty-related incident be the originating or primary cause of
       the injury, although a sufficient nexus between the injury and the performance of the duty must
       exist.’ ” Wade, 226 Ill. 2d at 505.
¶ 35        The Village contends, however, that the Board should treat preexisting mental conditions
       differently than preexisting physical conditions. Again, the language of the Code states
       otherwise: “a police officer *** found to be physically or mentally disabled for service in the
       police department, so as to render necessary his or her suspension or retirement from the police
       service, *** shall be entitled to a disability retirement pension.” 40 ILCS 5/3-114.1(a) (West
       2018). This provision neither requires nor even suggests that the Board apply a different
       standard to police officers who suffer from a mental rather than a physical disability.
¶ 36        The caselaw supports Sardo, too. The Village relies on Miller v. Board of Trustees of the
       Oak Lawn Police Pension Fund, 2019 IL App (1st) 172967, ¶ 60, to argue that preexisting
       mental conditions should be treated differently than preexisting physical conditions. In Miller,
       another panel of this district stated that “the theory of ‘aggravating preexisting physical
       conditions’ is inapplicable in matters that concern mental disability.” Id. The Village interprets
       this statement as prohibiting an officer from receiving a line-of-duty pension whenever an act
       of duty aggravates a preexisting mental condition. We disagree.
¶ 37        Like Sardo, the police officer in Miller served as a Marine and had been diagnosed with
       PTSD after seeing combat. See id. ¶¶ 4-13. Several years later, working as a police officer,
       Miller filed for a line-of-duty pension asserting that multiple traumatic incidents that occurred
       while on duty as an officer aggravated his PTSD. Id. ¶ 26. The Board awarded Miller a nonduty
       pension but denied him a line-of-duty pension. The Board determined Miller had
       misrepresented or exaggerated the incidents he claimed aggravated his PTSD and concluded
       his disability stemmed from conduct unrelated to an act of duty. Id. ¶ 34.
¶ 38        On appeal, Miller argued, in part, the Code allows a line-of-duty pension for aggravation
       of a mental disability. For support, Miller cited two cases, Alm v. Lincolnshire Police Pension
       Board, 352 Ill. App. 3d 595 (2004), and Devaney v. Board of Trustees of the Calumet City
       Police Pension Fund, 398 Ill. App. 3d 1 (2010), in which officers received a line-of-duty
       pension for a preexisting physical disability that was aggravated by an act of duty. The court
       found Miller’s reliance on those cases misplaced because they involved an act of duty rather
       than “ ‘job-related stress associated with the general nature of police work or with
       circumstances such as interpersonal conflicts and concern about job performance, which are
       common in civilian workplaces.’ ” Miller, 2019 IL App (1st) 172967, ¶ 58 (quoting Alm, 352
       Ill. App. 3d at 600). In short, Miller’s inability to establish that an act of duty aggravated his
       PTSD precluded him from eligibility for a line-of-duty pension.



                                                    -6-
¶ 39       Unlike in Miller, Sardo’s credibility went unquestioned, and the parties agreed that an act
       of duty caused his disability. Although the Miller court distinguished physical and mental
       disabilities, the specific question before us fundamentally is different.
¶ 40       The standard for determining whether a police officer’s mental disability qualifies for a
       line-of-duty pension is set out in Robbins, 177 Ill. 2d 533. Under Robbins, to receive a line-of-
       duty pension based on a mental disability, the police officer needs to establish the disability is
       the “ ‘result of a specific, identifiable act of duty unique to police work.’ ” Id. at 542 (quoting
       Trettenero v. Police Pension Fund of the City of Aurora, 268 Ill. App. 3d 58, 63 (1994)). A
       line-of-duty pension requires more than generalized police stress of multiple origins. Id. at 543.
       Significantly, the court did not say or imply that an officer with a preexisting mental condition
       is disqualified from a line-of-duty pension.
¶ 41       Despite Sardo’s preexisting PTSD, he functioned as a police officer at a high level before
       the 2014 train accident. As already mentioned, he received numerous awards and
       commendations and a positive performance review just five weeks before the accident. The
       three doctors who examined him opined that he became unable to perform his duties because
       of the train accident. Based on the doctors’ opinions, Sardo was not disabled until the train
       accident rendered him unfit to perform his duties as a police officer. And the parties agree the
       train accident constituted an “act of duty,” as defined by the Code. A preexisting physical
       disability and a preexisting mental condition are treated alike. Thus, the Board correctly held
       that Sardo’s disability was incurred in or resulted from an “act of duty” as defined by the Code.

¶ 42      Circuit court judgment and board decision affirmed.




                                                    -7-